Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 4 and 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. CN 106702722 A (Chen).

Considering claims 1 – 2, 4 and 9, Chen teaches a conductive fiber and a method for preparing the conductive fiber [0004] - 0036]. The conductive fiber comprises a high molecular fiber (equivalent to a matrix fiber) and a conductive material dispersion applied to the surface of the high molecular fiber. The preparation method comprises pre-treating the surface of the fiber and then drying same; and uniformly applying the conductive dispersion to the pretreated high molecular fiber and drying same to obtain a graphene-based conductive fiber with a high conductivity. As to the limitation requiring that the fiber is far-infrared heat generating fiber, because the prior art fiber comprises the same materials it I considered that the fiber taught by Chen meets said limitation. 

Considering claim 10, Chen teaches that the fiber comprises polyester or polyamide, and that the conductive material comprises a dispersion of graphene/carbon nanotubes. As to the content of conductive material, Chen teaches at Example 4 the use of 5 % of graphene powder. As to the claimed denier, It would have been obvious to one of skill in the art before the effective filing date of this application to select a particular denier within the claimed range, as required by the final application of the conductive fiber.    

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. CN 106702722 A (Chen) in view of Cho et al. KR 2015102561 A (Cho). English abstract of the KR reference is relied upon herein. 

Considering claims 3 and 5, Chen is relied up[on as set forth above in the rejection of claim1. Further, Chen does no specifically teach that the conductive coating comprises a resin that is cured. However, Cho teaches a conductive fiber, which is obtained by providing coating formed by uniformly dispersing conductive powder having predetermined electroconductivity in interior of a synthetic resin, curing said coating, and penetrating the coating into a fiber material comprising fiber, textile and/or non-woven material [Abstract]. Further, Cho teaches that conductive silver powder is among the preferred conductive materials, and that epoxy resin is among the preferred resins. As to the amount of resin and curing agent present in the coating, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize said contents since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed content is critical and has unexpected results. In the present invention, one would have been motivated to optimize said contents motivated by the desire to improve the adhesion of the coating to the fiber.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. CN 106702722 A (Chen) in view of Chung et al. US 2011/0003153 A (Chung).  

Considering claim 6, Chen is relied up[on as set forth above in the rejection of claim1. Further, Chen does no specifically teach that the conductive coating comprises a surfactant. However, Chung teaches a method of manufacturing conductive fibers, more precisely a method of manufacturing conductive fibers comprising the steps of coating silver complex compound coating solution on non-conductive fibers to coat the fibers with silver complex compound; heating the fibers to form a silver coating layer; and forming an antioxidant layer thereon, and conductive fibers prepared by the same [Abstract]. Furthermore, Chung teaches at [0023] that to coat the surface of fibers more smoothly and evenly, a sizing agent can be used before and after coating with silver complex compound or simultaneously, and at this time, the sizing agent comprises a non-ionic surfactant, an adhesion enhancer and a binder resin. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include a surfactant as taught by Chung to Chen’s coating when desire to coat the fiber smoothly and evenly. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. CN 106702722 A (Chen) in view of Lee KR 2013038725 A (Lee). English abstract of the KR reference is relied upon herein.  

Considering claims 7 and 8, Chen is relied up[on as set forth above in the rejection of claim1. Further, Chen does no specifically recognize that the pretreatment and coating are applied using a liquid tank and a reel. However, Lee teaches coating of a wire (filament) using liquid tank and reeling, wherein the reeled wire is coated with coating liquid containing poly vinyl alcohol, silicone, enamel, epoxy resin, Teflon, ethylene vinyl acetate and Kevlar in coating liquid tank. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Lee’s liquid tank coating for Chen’s coating step when as this is a known efficient means of coating imparting uniform coating surface. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786